Citation Nr: 0319918	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  

3.	Entitlement to service connection for a cervical spine 
disorder.  

4.	Entitlement to service connection for plantar fasciitis of 
the right heel.  

5.	Entitlement to rating in excess of 10 percent for the 
residuals of a fracture of the left ankle, with degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, the veteran disagreed with the 
October 1998 denial of service connection for a liver 
disorder.  The RO issued a statement of the case on this 
issue, but the veteran did not submit a timely substantive 
appeal.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Hence this issue is not properly before the Board.

The case was remanded by the Board in October 2000.  
Following remand, service connection was granted for one of 
the issues on appeal, a skin disorder.  As such, this issue 
is no longer before the Board.  


FINDINGS OF FACT

1.	The reported right knee disability is not of service 
origin.

2.	The reported left knee disability is not of service 
origin.

3.	The reported cervical spine disability is not of service 
origin.

4.	The reported plantar fasciitis of the right heel is not of 
service origin.  

5.	The residuals of a fracture of the left ankle are 
manifested by arthritis with complaints of pain.  


CONCLUSIONS OF LAW

1.	A chronic right knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.	A chronic left knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.	A chronic disorder of the cervical spine was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.	Plantar fasciitis of the right heel was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.	The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the left ankle, with degenerative 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The May 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished a 
letter in February 2003 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of his 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The service medical records show that the entrance 
examination clinically evaluated all pertinent systems as 
normal.  The service medical records reflect that the veteran 
was treated for a strain of the cervical spine in July 1990 
and possible muscle strain in August 1993.  August 1993 x-
rays of the cervical spine showed no abnormality.  In 
September 1993 he sustained a broken left ankle.  
Subsequently he received intermittent treatment, including 
surgery for the left ankle.  In December 1996, he had a 
complaint of right knee pain of approximately 24 hours 
duration which he reported having hurt while on a road march 
by stepping on a rock and twisting his knee.  He also had 
complaints of left ankle pain of 1 year duration.  
Examination showed full range of motion and some crepitus.  
On orthopedic evaluation two days later, the veteran 
complained of his left ankle pain only, without mention of 
any knee pain.  

In January 1998, the veteran complained of neck pain of 8 
years duration.  Examination showed the neck had full range 
of motion and no pain with palpation.  It was incidentally 
noted both knees had crepitus with movement, but no edema and 
the knees were considered to be intact.  The assessment was 
neck strain.  

In January 1998 he underwent an evaluation by a medical board 
for his left ankle disorder with a diagnosis of left ankle 
pain, post -traumatic arthritis.  The veteran's separation 
examination was conducted in February 1998.  At that time, 
physical examination was considered normal, with the 
exception of his left ankle disorder.  The veteran reported 
that his knee ached in the winter months and when he ran.  
The knee involved was not identified.

In April 1998, the veteran underwent physical therapy for his 
neck strain.  At that time, the assessment was cervical pain, 
muscular.  In April 1998, the veteran underwent another 
medical board examination.  At that time he had multiple 
joint complaints.  A bone scan showed an area of increased 
activity in the calcaneal area on the right foot.  The 
diagnoses were left ankle pain, posttraumatic arthritis and 
plantar fasciitis of the right heel.  The veteran received a 
disability discharge primarily for the left ankle disorder.

An examination was conducted by VA in September 1998.  At that 
time, he complained of neck pain since about 1990 and 
bilateral knee joint pain since 1993.  He denied any injury, 
but indicated that he had jumped from an airplane during 
service and may have sustained an injury at that time.  He 
reported that the joint pain may last for a few minutes to a 
few hours.  He reported left ankle pain since about 1993 or 
1994.  He had jumped from an airplane and sustained a 
fracture.  He had undergone several surgeries of the left 
ankle.  

An examination of the knees and cervical spine showed no 
abnormality.  Examination of the left ankle joint showed 
surgical scar over the medial aspect of the ankle.  The scar 
was about two inches long.  Range of motion of the ankle was 
within normal limits.  An examination of the remaining joints 
showed no abnormality.  

X-ray studies of the left ankle showed degenerative 
osteoarthritis changes involving the tibial and fibular 
regions.  A small bony spur was noted arising from the distal 
tibial metaphysic.  X-ray studies of the knees were 
unremarkable.  X-ray studies of the cervical spine showed no 
acute bony injuries of bony pathologic changes, but a 
nonspecific loss of the lordotic curvature with slight side 
bending of the cervical spine to the right of the midline was 
noted.  

The diagnoses were "right" ankle degenerative joint disease 
at the tibiofibular joint and status post fracture of the 
ankle, arthralgia of both knees and myalgia of the cervical 
spine.  

The examiner commented that the fracture of the left ankle had 
resolved into minor osteoarthritis of the tibiofibular joint.  
No definite restrictive movements were noted.  He also had 
bilateral knee arthralgia with no evidence of arthritis or 
instability. He also complained of pain in the cervical 
region.

In October 1998 the RO granted service connection for status 
post left ankle fracture with degenerative joint disease and 
assigned a 10 percent rating.

An examination was conducted by VA in August 2001.  At that 
time, it was noted that the veteran's medical records were 
reviewed in great detail.  The veteran gave a history of 
having had pain in both knees since 1992 and of pain in the 
neck since 1994.  He reported having right heel plantar 
fasciitis diagnosed in 1998.  

He had a history of a left ankle injury in 1993 from an 
airborne jump, with a fracture and surgery.  He had a plate 
and two screws inserted in 1993, surgery to remove the screws 
in 1994 and was diagnosed as having posttraumatic arthritis in 
1998.  He continued to have pain in the left ankle, especially 
on movement, including prolonged walking or standing.  He 
denied weakness or numbness.  

The examination showed that range of motion of the knees was 
flexion 135 degrees, extension 15 degrees, medial rotation of 
the tibia on the fibula was 30 degrees.  Lateral rotation of 
the tibia on the fibula was 40 degrees.  There was no pain on 
range of motion testing.  X-rays of the knees showed no 
abnormality.

On physical examination of both ankles range of motion 
included plantar flexion to 50 degrees, dorsiflexion to 20 
degrees, supination to 60 degrees and pronation to 30 degrees.  
There was no pain on the range of motion of the ankles.  X-
rays of the left ankle showed changes from old healed fracture 
of the distal left fibula with superimposed degenerative 
changes at the ankle joint space.

There was no subjective involvement of the joint structures, 
muscles, or nerves on clinical examination.  There was no pain 
on motion, weakened movement, excessive fatigability, 
incoordination, muscle atrophy or changes in condition of the 
skin indicative of disuse.  There was no functional loss 
resulting from any manifestations secondary to any joint 
involvement and no functional loss by reason of continued use 
of any of the joints.  

Clinical examination of the bilateral extremities did not 
reveal any evidence of plantar fasciitis on either of the 
heels.  

The impressions were history of bilateral knee pain; no 
evidence of plantar fasciitis on clinical examination; and 
history of left ankle fracture, with post-traumatic arthritis.  
The examiner rendered opinions that the disabilities of the 
knees and cervical spine as well as plantar fasciitis were not 
related to service.  

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is competent to describe symptoms of a disorder.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). The evidence does not reflect that the 
appellant currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent and it is not contended otherwise.

a) Bilateral Knee Disorders 

The veteran was seen on one occasion during service in 
December 1996 for right knee pain.  At the time of the 
separation examination he reported that his knee ached in the 
winter months and when he ran.  However, the examination 
showed no abnormality of the knees.  Although he complained 
of bilateral knee pain during the September 1998 VA 
examination, the examination showed no abnormality.  
Furthermore, following the most recent VA examination in 
August 2001, the examiner opined that the chronic 
disabilities of the knees were not related to military 
service.  The evidence does not contradict this opinion.  

Accordingly, it is the judgment of the Board that the weight 
of the evidence is against the veteran's claim.  Thus, 
service connection is not warranted.  

b)  Cervical Spine Disorder

The service medical records show that the veteran was treated 
on several occasions from 1993 to 1998 for neck pain 
diagnosed as a strain.  At the time of the September 1998 VA 
examination he continued to complain of neck pain and myalgia 
was diagnosed.  

However, the physical examination at the time showed no 
abnormality.  He complained of neck pain during the August 
2001 VA examination.  However, the VA examiner rendered an 
opinion that the chronic disability of the cervical spine was 
unrelated to service.  The evidence of record does not 
contradict this opinion.  Accordingly, it is the judgment of 
the Board that the weight of the evidence is against the 
veteran's claim.  Thus, service connection is not warranted.  

c) Right Heel Disorder

The veteran was diagnosed as having plantar fasciitis of the 
right heel just prior to his discharge from service.  
However, the August 2001 VA examination showed no evidence of 
plantar fasciitis.  Additionally, the VA examiner indicated 
that the reported plantar fasciitis of the right heel was not 
related to service.  

In view of the VA examiner's opinion, the Board finds that 
the weight of the evidence is against the veteran's claim.  
Accordingly, service connection is not warranted. 

II.  Increased Rating Left Ankle

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance. Instead, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned a 10 percent rating for the left ankle 
disorder in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5271.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Diagnostic Code 5003.  

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 20 percent evaluation 
when the disability results in moderate knee or ankle 
disability. A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability. Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2002). 
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

Lay testimony and statements are deemed competent with regard 
to the description of the symptoms of a disability or 
disease.  Espiritu v. Derwinski, 2 Vet.App. 492. (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria.

In this regard, the veteran continues to complain of left 
ankle pain.  X-rays have confirmed the presence of arthritis 
of the left ankle and did not show evidence of non-union or 
malunion.  However, the September 1998 and August 2001 VA 
examinations showed no limitation of motion of the left 
ankle.  Additionally, pursuant to the Deluca case the VA 
examiner in August 2001 found no pain on motion, weakened 
movement, excessive fatigability, incoordination, muscle 
atrophy, changes in condition of the skin indicative of 
disuse or functional loss of the left ankle.  Accordingly the 
Board finds that the criteria for a rating in excess of 10 
percent have not been met.  Further the Board finds that the 
current 10 percent rating is the highest rating warranted 
during the appeal period.  The evidence is not in equipoise 
as to warrant consideration of the benefit if the doubt 
doctrine.  38 C.F.R. § 3.102 (2002).  See Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

Service connection for a chronic disorder of the knees, a 
chronic disorder of the cervical spine, and plantar fasciitis 
of the right heel is denied.  A rating in excess of 10 
percent for the residuals of a fracture of the left ankle, 
with degenerative arthritis, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

